DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-4, 6-10, 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10986517 B2 (hereinafter ‘517). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of Instant Application
Claim 4 of ‘517
A method for use in a first station (STA) associated with a basic service set (BSS), the method comprising: receiving, from an access point (AP) associated with the BSS, a trigger frame indicating whether each of a plurality of sub-bands is allowed for spatial reuse by a second STA associated with an overlapping basic service set (OBSS); and transmitting a physical (PHY) layer preamble that includes a signal field indicating whether each of the plurality of sub-bands is allowed for the spatial reuse by the second STA.
A station (STA) comprising: a processor; and a transceiver; wherein the transceiver is configured to: receive, from an access point (AP), a trigger frame that solicits a Uplink Orthogonal Frequency-Divisional Multiple Access (UL OFDMA) transmission from the STA, wherein the trigger frame indicates a plurality of sub-bands and a plurality of power thresholds associated with the plurality of sub-bands, wherein the plurality of sub-bands are allowed for overlapping basic service set (OBSS) spatial reuse (OBSS SR) by one or more OBSS STAs that overhear the trigger frame; and transmit, in response to the trigger frame, to the AP, a physical (PHY) layer preamble that includes a signal field indicating the plurality of sub-bands and the plurality of power thresholds associated with the plurality of sub-bands allowed for OBSS SR by one or more OBSS STAs that overhear the PHY layer preamble.


Claim 2, 6-8, 12 rejected based on claim 4 of ‘517.
Claim 3, 9 rejected based on claim 5 of ‘517.
Claim 4, 10 rejected based on claim 6 of ‘517.

Claim 13-16, 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10986517 B2 (hereinafter ‘517). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 13 of Instant Application
Claim 7 of ‘517
An access point (AP) associated with a basic service set (BSS), the AP comprising: a processor; and a transceiver, the processor and the transceiver are configured to: transmit a trigger frame indicating whether each of a plurality of sub-bands is allowed for spatial reuse by a second STA associated with an overlapping basic service set (OBSS); and receiving, from a first STA associated with the BSS, a physical (PHY) layer preamble that includes a signal field indicating whether each of the plurality of sub-bands is allowed for the spatial reuse by the second STA.
An access point (AP) comprising: a processor; and a transceiver; wherein the transceiver is configured to: transmit, to a station (STA), a trigger frame that solicits a Uplink Orthogonal Frequency-Divisional Multiple Access (UL OFDMA) transmission from the STA, wherein the trigger frame indicates a plurality of sub-bands and a plurality of power thresholds associated with the plurality of sub-bands, wherein the plurality of sub-bands are allowed for overlapping basic service set (OBSS) spatial reuse (OBSS SR) by one or more OBSS STAs that overhear the trigger frame; and receive, in response to the trigger frame, from the STA, a physical (PHY) layer preamble that includes a signal field indicating the plurality of sub-bands and the plurality of power thresholds associated with the plurality of sub-bands allowed for OBSS SR by one or more OBSS STAs that overhear the PHY layer preamble.


Claim 14, 18 rejected based on claim 7 of ‘517.
Claim 15 rejected based on claim 8 of ‘517.
Claim 16 rejected based on claim 9 of ‘517.

Claim 5, 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10986517 B2 (hereinafter ‘517) in view of Grandhi et al. (“Grandhi”) (US 20120327870 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 11, ‘517 teaches the STA but does not specify the sub-bands however Grandhi teaches wherein the plurality of sub-bands comprise 20 MHz, 40 MHz, 80 MHz, and 160 MHz [¶0138-141 sub-bands indicated in SIG field to AP, comprising 20 MHZ, 40 MHz, 80 MHz or 160 MHz].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate the sub-bands as in Grandhi. ‘517 teaches indicating sub-bands but does not expressly teach indicating the recited sub-bands. Grandhi teaches the sub-bands and it would have been an obvious combination of prior art elements according to known techniques to include the sub-bands as in Grandhi in order to signal bandwidth information between AP and WTRU ¶0140-141 for dynamic and static bandwidth allocations in accordance with IEEE 802.11ac. 
The same rejection is made for claim 5.

Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10986517 B2 (hereinafter ‘517) in view of Grandhi et al. (“Grandhi”) (US 20120327870 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 17, ‘517 teaches the AP but does not specify the sub-bands however Grandhi teaches wherein the plurality of sub-bands comprise 20 MHz, 40 MHz, 80 MHz, and 160 MHz [¶0138-141 sub-bands indicated in SIG field to AP, comprising 20 MHZ, 40 MHz, 80 MHz or 160 MHz].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate the sub-bands as in Grandhi. ‘517 teaches indicating sub-bands but does not expressly teach indicating the recited sub-bands. Grandhi teaches the sub-bands and it would have been an obvious combination of prior art elements according to known techniques to include the sub-bands as in Grandhi in order to signal bandwidth information between AP and WTRU ¶0140-141 for dynamic and static bandwidth allocations in accordance with IEEE 802.11ac. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5, 7, 11, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadek et al. (“Sadek”) (US 20100197317 A1) in view of Grandhi et al. (“Grandhi”) (US 20120327870 A1).

Regarding claim 1, Sadek teaches:
A method for use in a first station (STA) associated with a network [¶0048, Figure 2 show access terminals being STA e.g. 202 associated with access point], the method comprising: 
receiving, from an access point (AP) associated with the network, a trigger frame indicating whether each of a plurality of sub-bands is allowed for spatial reuse by a second STA associated with an overlapping service set [¶0048-51, step 300 of Figure 3 and see Figure 5, STA receives set of available channels considered sub-bands within larger band see ¶0032 where channels as in WLAN are sub-bands of larger spectrum e.g. 5 GHz, and allowed for spatial reuse as channels can have a threshold level of interference and this scenario is applied to overlapping service sets as in Figure 6 see Figure 6 thus allowed for reuse ¶0055-56 where the channel trigger frame and response method is applied to overlapping service sets 600, 601]; 
and transmitting signal that includes a field indicating whether each of the plurality of sub-bands is allowed for the spatial reuse by the second STA [¶0048-51, STA responds with indication of each channel being allowed for reuse i.e. channels with low interference / usable as being channels with interference below a threshold and thus an indication if the channel is allowed for spatial reuse given the usage of the channel currently, and high, unusable interference levels being channels that have high interference and thus are in use and not allowed for reuse, and this may be applied to overlapping service scenario as in Figure 6, ¶0055-56].
Sadek teaches the STA but does not specify the indication in the signal field a physical (PHY) layer preamble that includes a signal field indicating sub-band information [¶0138-141 sub-bands indicated in SIG field to AP, comprising 20 MHZ, 40 MHz, 80 MHz or 160 MHz as is known in the art to pertain to sub-bands in BSS].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate the sub-bands as in Grandhi. ‘517 teaches indicating sub-bands but does not expressly teach indicating the recited sub-bands. Grandhi teaches the sub-bands and it would have been an obvious combination of prior art elements according to known techniques to include the sub-bands as in Grandhi in order to signal bandwidth information between AP and WTRU ¶0140-141 for dynamic and static bandwidth allocations in accordance with IEEE 802.11ac. 
Sadek teaches e.g. a WLAN but not expressly a BSS however Grandhi teaches a similar network that is a BSS and OBSS [¶0062-64 teaches BSS and OBSS, ¶0133, ¶0137-138].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate the network disclosed in Sadek includes a BSS and thus the overlapping networks include OBSS Figure 6 as in Grandhi. Sadek discloses a network according to WLAN that is used for exchanging traffic. It would have been obvious to specify it is a BSS as Grandhi teaches the BSS mode is used for exchanging traffic via a base station ¶0002-3 thus it would have been an obvious combination of prior art elements according to known techniques to specify the use of BSS which was commonly used technique at the time for exchanging traffic. 

Regarding claim 5, Sadek-Grandhi teaches:
The method of claim 1.
Sadek teaches sub-bands but not the specifically claimed sub-bands however Grandhi teaches wherein the plurality of sub-bands comprise 20 MHz, 40 MHz, 80 MHz, and 160 MHz [¶0138-141 sub-bands indicated in SIG field to AP, comprising 20 MHZ, 40 MHz, 80 MHz or 160 MHz].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate the sub-bands as in Grandhi. Sadek teaches indicating information for sub-bands but does not expressly teach indicating the recited sub-bands. Grandhi teaches the sub-bands and it would have been an obvious combination of prior art elements according to known techniques to include the sub-bands as in Grandhi in order to signal bandwidth information between AP and WTRU ¶0140-141 for dynamic and static bandwidth allocations in accordance with IEEE 802.11ac.

Regarding claim 7, Sadek teaches:
A first station (STA) associated with a network [¶0048, Figure 2 show access terminals being STA e.g. 202 associated with AP], the first STA comprising: a processor; and a transceiver, the processor and the transceiver are configured [Figure 8 80] to: receive, from an access point (AP) associated with the network, a trigger frame indicating whether each of a plurality of sub-bands is allowed for spatial reuse by a second STA associated with an overlapping service set  [¶0048-51, step 300 of Figure 3 and see Figure 5, STA receives broadcast trigger from AP with a set of available channels considered sub-bands within larger band see ¶0032 where channels as in WLAN are sub-bands of larger spectrum e.g. 5 GHz, and allowed for spatial reuse as channels can have a threshold level of interference and this scenario is applied to overlapping service sets as in Figure 6 see Figure 6 thus allowed for reuse ¶0055-56 where the channel trigger frame and response method is applied to overlapping service sets 600, 601]; 
and transmitting signal that includes a field indicating whether each of the plurality of sub-bands is allowed for the spatial reuse by the second STA [¶0048-51, STA responds with indication of each channel being allowed for reuse i.e. channels with low interference / usable as being channels with interference below a threshold and thus an indication if the channel is allowed for spatial reuse given the usage of the channel currently, and high, unusable interference levels being channels that have high interference and thus are in use and not allowed for reuse, and this may be applied to overlapping service scenario as in Figure 6, ¶0055-56].
Sadek teaches the STA but does not specify the indication in the signal field a physical (PHY) layer preamble that includes a signal field indicating sub-band information [¶0138-141 sub-bands indicated in SIG field to AP, comprising 20 MHZ, 40 MHz, 80 MHz or 160 MHz as is known in the art to pertain to sub-bands in BSS].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate the sub-bands as in Grandhi. ‘517 teaches indicating sub-bands but does not expressly teach indicating the recited sub-bands. Grandhi teaches the sub-bands and it would have been an obvious combination of prior art elements according to known techniques to include the sub-bands as in Grandhi in order to signal bandwidth information between AP and WTRU ¶0140-141 for dynamic and static bandwidth allocations in accordance with IEEE 802.11ac. 
Sadek teaches e.g. a WLAN but not expressly a BSS however Grandhi teaches a similar network that is a BSS and OBSS [¶0062-64 teaches BSS and OBSS, ¶0133, ¶0137-138].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate the network disclosed in Sadek includes a BSS and thus the overlapping networks include OBSS Figure 6 as in Grandhi. Sadek discloses a network according to WLAN that is used for exchanging traffic. It would have been obvious to specify it is a BSS as Grandhi teaches the BSS mode is used for exchanging traffic via a base station ¶0002-3 thus it would have been an obvious combination of prior art elements according to known techniques to specify the use of BSS which was commonly used technique at the time for exchanging traffic. 

Regarding claim 11, Sadek-Grandhi teaches:
The first STA of claim 7.
Sadek teaches sub-bands but not the specifically claimed sub-bands however Grandhi teaches wherein the plurality of sub-bands comprise 20 MHz, 40 MHz, 80 MHz, and 160 MHz [¶0138-141 sub-bands indicated in SIG field to AP, comprising 20 MHZ, 40 MHz, 80 MHz or 160 MHz].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate the sub-bands as in Grandhi. Sadek teaches indicating information for sub-bands but does not expressly teach indicating the recited sub-bands. Grandhi teaches the sub-bands and it would have been an obvious combination of prior art elements according to known techniques to include the sub-bands as in Grandhi in order to signal bandwidth information between AP and WTRU ¶0140-141 for dynamic and static bandwidth allocations in accordance with IEEE 802.11ac.

Regarding claim 13, Sadek teaches:
An access point (AP) associated with a network [¶0048, access point Figure 2 show access point 200], the AP comprising: a processor; and a transceiver, the processor and the transceiver are configured [¶0063 Figure 9] to: transmit a trigger frame indicating whether each of a plurality of sub-bands is allowed for spatial reuse by a second STA associated with an overlapping service set [¶0048-51, step 300 of Figure 3 and see Figure 5, STA receives set of available channels considered sub-bands within larger band see ¶0032 where channels as in WLAN are sub-bands of larger spectrum e.g. 5 GHz, and allowed for spatial reuse as channels can have a threshold level of interference and this scenario is applied to overlapping service sets as in Figure 6 see Figure 6 thus allowed for reuse ¶0055-56 where the channel trigger frame and response method is applied to overlapping service sets 600, 601]; and receiving, from a first STA associated with the access point, a signal indicating whether each of the plurality of sub-bands is allowed for the spatial reuse by the second STA [¶0048-51, STA responds with indication of each channel being allowed for reuse i.e. channels with low interference / usable as being channels with interference below a threshold and thus an indication if the channel is allowed for spatial reuse given the usage of the channel currently, and high, unusable interference levels being channels that have high interference and thus are in use and not allowed for reuse, and this may be applied to overlapping service scenario as in Figure 6, ¶0055-56].
Sadek teaches the STA but does not specify the indication in the signal field a physical (PHY) layer preamble that includes a signal field indicating sub-band information [¶0138-141 sub-bands indicated in SIG field to AP, comprising 20 MHZ, 40 MHz, 80 MHz or 160 MHz as is known in the art to pertain to sub-bands in BSS].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate the sub-bands as in Grandhi. ‘517 teaches indicating sub-bands but does not expressly teach indicating the recited sub-bands. Grandhi teaches the sub-bands and it would have been an obvious combination of prior art elements according to known techniques to include the sub-bands as in Grandhi in order to signal bandwidth information between AP and WTRU ¶0140-141 for dynamic and static bandwidth allocations in accordance with IEEE 802.11ac. 
Sadek teaches e.g. a WLAN but not expressly a BSS however Grandhi teaches a similar network that is a BSS and another BSS that is OBSS [¶0062-64 teaches BSS and OBSS, ¶0133, ¶0137-138].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate the network disclosed in Sadek includes a BSS and thus the overlapping networks include OBSS Figure 6 as in Grandhi. Sadek discloses a network according to WLAN that is used for exchanging traffic. It would have been obvious to specify it is a BSS as Grandhi teaches the BSS mode is used for exchanging traffic via a base station ¶0002-3 thus it would have been an obvious combination of prior art elements according to known techniques to specify the use of BSS which was commonly used technique at the time for exchanging traffic. 

Regarding claim 17, Sadek-Grandhi teaches:
The AP of claim 13.
Sadek teaches sub-bands but not the specifically claimed sub-bands however Grandhi teaches wherein the plurality of sub-bands comprise 20 MHz, 40 MHz, 80 MHz, and 160 MHz [¶0138-141 sub-bands indicated in SIG field to AP, comprising 20 MHZ, 40 MHz, 80 MHz or 160 MHz].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate the sub-bands as in Grandhi. Sadek teaches indicating information for sub-bands but does not expressly teach indicating the recited sub-bands. Grandhi teaches the sub-bands and it would have been an obvious combination of prior art elements according to known techniques to include the sub-bands as in Grandhi in order to signal bandwidth information between AP and WTRU ¶0140-141 for dynamic and static bandwidth allocations in accordance with IEEE 802.11ac.

Claim(s) 2, 8, 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadek et al. (“Sadek”) (US 20100197317 A1) in view of Grandhi et al. (“Grandhi”) (US 20120327870 A1) and Vermani et al. (“Vermani”) (US 20150071272 A1).

Regarding claim 2, Sadek-Grandhi teaches:
The method of claim 1, wherein the trigger frame solicits an Uplink transmission according to OFDM from the first STA [Sadek ¶0048-51, ¶0056, trigger frame received at access terminals solicits uplink message with the allowed sub-bands, and may be according to OFDM ¶004].
Sadek teaches soliciting the uplink transmission and a network conforming to OFDM but does not expressly teach UL OFDMA however Vermani teaches wherein the trigger frame solicits an Uplink Orthogonal Frequency- Divisional Multiple Access (UL OFDMA) transmission from the first STA [¶0026-27 wherein trigger solicits UL OFDMA with reports].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate soliciting the UL OFDMA as in Vermani. Sadek already teaches soliciting an uplink transmission with information on if sub-bands are allowed for SR given interference information to allow for feedback of channel information. It would have been obvious to modify Sadek to specify these uplink transmissions are UL OFDMA as in Vermani who also teaches this facilitates channel measurements for the purpose of providing feedback to the base station to allow the base station to derive a precoding matrix and to precode a MU-MIMO packet ¶0022.

Regarding claim 8, Sadek-Grandhi teaches:
The first STA of claim 7, wherein the trigger frame solicits an Uplink transmission according to OFDM from the first STA [Sadek ¶0048, ¶0056, trigger frame received at access terminals solicits uplink message with the allowed sub-bands, and may be according to OFDM ¶004].
Sadek teaches soliciting the uplink transmission and a network conforming to OFDM but does not expressly teach UL OFDMA however Vermani teaches wherein the trigger frame solicits an Uplink Orthogonal Frequency- Divisional Multiple Access (UL OFDMA) transmission from the first STA [¶0026-27 wherein trigger solicits UL OFDMA with reports].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate soliciting the UL OFDMA as in Vermani. Sadek already teaches soliciting an uplink transmission with information on if sub-bands are allowed for SR given interference information to allow for feedback of channel information. It would have been obvious to modify Sadek to specify these uplink transmissions are UL OFDMA as in Vermani who also teaches this facilitates channel measurements for the purpose of providing feedback to the base station to allow the base station to derive a precoding matrix and to precode a MU-MIMO packet ¶0022.

Regarding claim 14, Sadek-Grandhi teaches:
The AP of claim 13, wherein the trigger frame solicits an Uplink transmission according to OFDM from the first STA [Sadek ¶0048, ¶0056, trigger frame received at access terminals solicits uplink message with the allowed sub-bands, and may be according to OFDM ¶004].
Sadek teaches soliciting the uplink transmission and a network conforming to OFDM but does not expressly teach UL OFDMA however Vermani teaches wherein the trigger frame solicits an Uplink Orthogonal Frequency- Divisional Multiple Access (UL OFDMA) transmission from the first STA [¶0026-27 wherein trigger solicits UL OFDMA with reports].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate soliciting the UL OFDMA as in Vermani. Sadek already teaches soliciting an uplink transmission with information on if sub-bands are allowed for SR given interference information to allow for feedback of channel information. It would have been obvious to modify Sadek to specify these uplink transmissions are UL OFDMA as in Vermani who also teaches this facilitates channel measurements for the purpose of providing feedback to the base station to allow the base station to derive a precoding matrix and to precode a MU-MIMO packet ¶0022.

Claim(s) 3, 9, 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadek et al. (“Sadek”) (US 20100197317 A1) in view of Grandhi et al. (“Grandhi”) (US 20120327870 A1) and Karaoguz et al. (“Karaoguz”) (US 20080219381 A1).

Regarding claim 3, Sadek-Grandhi teaches:
The method of claim 1.
Grandhi teaches a PHY layer preamble but does not specify PLCP however Karaoguz teaches, wherein the PHY layer preamble is included in a PHY layer convergence procedure (PLCP) protocol data unit (PPDU) [¶0032, ¶0036, PPDU with PHY preamble].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate the PHY preamble is a PPDU with PLCP as in Karaoguz. Sadek-Grandhi teaches uplink transmission with signal fields in a PHY preamble and it would have been obvious to specify this is part of a PPDU as defined in Karaoguz who teaches these are known configuration s of messages in WiFi applications and thus adheres to a known standard making this an obvious combination of prior art elements according to known techniques to implement typical WiFi communication via STAs and APs ¶0032. 

Regarding claim 9, Sadek-Grandhi teaches:
The first STA of claim 7 .
Grandhi teaches a PHY layer preamble but does not specify PLCP however Karaoguz teaches, wherein the PHY layer preamble is included in a PHY layer convergence procedure (PLCP) protocol data unit (PPDU) [¶0032, ¶0036, PPDU with PHY preamble].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate the PHY preamble is a PPDU with PLCP as in Karaoguz. Sadek-Grandhi teaches uplink transmission with signal fields in a PHY preamble and it would have been obvious to specify this is part of a PPDU as defined in Karaoguz who teaches these are known configuration s of messages in WiFi applications and thus adheres to a known standard making this an obvious combination of prior art elements according to known techniques to implement typical WiFi communication via STAs and APs ¶0032. 

Regarding claim 15, Sadek-Grandhi teaches:
The AP of claim 13 .
Grandhi teaches a PHY layer preamble but does not specify PLCP however Karaoguz teaches, wherein the PHY layer preamble is included in a PHY layer convergence procedure (PLCP) protocol data unit (PPDU) [¶0032, ¶0036, PPDU with PHY preamble].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate the PHY preamble is a PPDU with PLCP as in Karaoguz. Sadek-Grandhi teaches uplink transmission with signal fields in a PHY preamble and it would have been obvious to specify this is part of a PPDU as defined in Karaoguz who teaches these are known configuration s of messages in WiFi applications and thus adheres to a known standard making this an obvious combination of prior art elements according to known techniques to implement typical WiFi communication via STAs and APs ¶0032. 

Claim(s) 4, 10, 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadek et al. (“Sadek”) (US 20100197317 A1) in view of Grandhi et al. (“Grandhi”) (US 20120327870 A1) and Azizi et al. (“Azizi”) (US 20160127948 A1).

Regarding claim 4, Sadek-Grandhi teaches the method of claim 1,
Grandhi teaches SIG fields but not HE-SIGA1 however Azizi teaches HE-SIGA1 field [¶0037-38 wherein SIG field is HE-SIG-A1 field].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the HE-SIG-A1 field as in Azizi. Sadek-Grandhi teaches a signal field but not a HE- SIGA1. It would have been a simple substation of parts to replace the unspecified SIG field of Sadek-Grandhi with the SIG-A1 field without altering the intended outcome of the invention as in Azizi ¶0037-38 as these are known in the art for performing configuring, transmitting, receiving, and interpreting HE packets ¶0028.

Regarding claim 10, Sadek-Grandhi teaches the first STA of claim 7,
Grandhi teaches SIG fields but not HE-SIGA1 however Azizi teaches HE-SIGA1 field [¶0037-38 wherein SIG field is HE-SIG-A1 field].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the HE-SIG-A1 field as in Azizi. Sadek-Grandhi teaches a signal field but not a HE- SIGA1. It would have been a simple substation of parts to replace the unspecified SIG field of Sadek-Grandhi with the SIG-A1 field without altering the intended outcome of the invention as in Azizi ¶0037-38 as these are known in the art for performing configuring, transmitting, receiving, and interpreting HE packets ¶0028.

Regarding claim 16, Sadek-Grandhi teaches the AP of claim 13.
Grandhi teaches SIG fields but not HE-SIGA1 however Azizi teaches HE-SIGA1 field [¶0037-38 wherein SIG field is HE-SIG-A1 field].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the HE-SIG-A1 field as in Azizi. Sadek-Grandhi teaches a signal field but not a HE- SIGA1. It would have been a simple substation of parts to replace the unspecified SIG field of Sadek-Grandhi with the SIG-A1 field without altering the intended outcome of the invention as in Azizi ¶0037-38 as these are known in the art for performing configuring, transmitting, receiving, and interpreting HE packets ¶0028.

Claim(s) 6, 12, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadek et al. (“Sadek”) (US 20100197317 A1) in view of Grandhi et al. (“Grandhi”) (US 20120327870 A1) and Zhu et al. (“Zhu”) (US 20140328268 A1).

Regarding claim 6, Sadek-Grandhi teaches:
The method of claim 1, wherein the signal filed indicates a plurality of power indications associated with the plurality of sub-bands allowed for the spatial reuse [¶0048, ¶0056, device indicates power measurements i.e. interference indications for various sub-bands, in signal field as in Grandhi ¶0138-141 see rationale for combination as in claim 1].
Sadek teaches reporting power information for a plurality of sub-bands but not power thresholds however Zhu teaches wherein the signal indicates a plurality of power thresholds associated with the plurality of sub-bands allowed for the spatial reuse [¶0039 teaches TX may be station and RX may be access point and ¶0061-62 indicates transmitting one or more CCA thresholds associated with frequencies ¶0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the reporting of the power thresholds as in Zhu. Sadek teaches reporting power information on the sub-bands and it would have been obvious to include CCA thresholds which are power thresholds as in Zhu to effect SR decisions without as much overhead ¶0058.

Regarding claim 12, Sadek-Grandhi teaches:
The first STA of claim 7, wherein the signal field indicates a plurality of power indications associated with the plurality of sub-bands allowed for the spatial reuse [¶0048, ¶0056, device indicates power measurements i.e. interference indications for various sub-bands, in signal field as in Grandhi ¶0138-141 see rationale for combination as in claim 7]
Sadek teaches reporting power information for a plurality of sub-bands but not power thresholds however Zhu teaches wherein the signal filed indicates a plurality of power thresholds associated with the plurality of sub-bands allowed for the spatial reuse [¶0039 teaches TX may be station and RX may be access point and ¶0061-62 indicates transmitting one or more CCA thresholds associated with frequencies ¶0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the reporting of the power thresholds as in Zhu. Sadek teaches reporting power information on the sub-bands and it would have been obvious to include CCA thresholds which are power thresholds as in Zhu to effect SR decisions without as much overhead ¶0058.

Regarding claim 18, Sadek-Grandhi teaches:
The AP of claim 13, wherein the signal filed indicates a plurality of power indications associated with the plurality of sub-bands allowed for the spatial reuse [¶0048, ¶0056, device indicates power measurements i.e. interference indications for various sub-bands, in signal field as in Grandhi ¶0138-141 see rationale for combination as in claim 13].
Sadek teaches reporting power information for a plurality of sub-bands but not power thresholds however Zhu teaches wherein the signal filed indicates a plurality of power thresholds associated with the plurality of sub-bands allowed for the spatial reuse [¶0039 teaches TX may be station and RX may be access point and ¶0061-62 indicates receiving one or more CCA thresholds associated with frequencies ¶0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the reporting of the power thresholds as in Zhu. Sadek teaches reporting power information on the sub-bands and it would have been obvious to include CCA thresholds which are power thresholds as in Zhu to effect SR decisions without as much overhead ¶0058.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moon et al. US 10182361 B1 ll 51-67.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)-297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/             Primary Examiner, Art Unit 2478